NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JUL 13 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KELVIN X. SINGLETON, AKA Kelvin                 No. 17-56727
Lewis Singleton,
                                                D.C. No. 3:16-cv-02462-BAS-NLS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      California state prisoner Kelvin X. Singleton, aka Kelvin Lewis Singleton,

appeals pro se from the district court’s order denying his motion for

reconsideration of the order denying his motion for a preliminary injunction in his

42 U.S.C. § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Singleton’s motion

for reconsideration because Singleton failed to demonstrate any basis for relief.

See id. at 1263 (grounds for relief under Fed. R. Civ. P. 59(e)); see also Jackson v.

City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014) (plaintiff

seeking preliminary injunction must establish that he is likely to succeed on the

merits, he is likely to suffer irreparable harm in the absence of preliminary relief,

the balance of equities tips in his favor, and an injunction is in the public interest).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Singleton’s request for judicial notice, set forth in the opening brief, is

denied as unnecessary.

      AFFIRMED.




                                            2                                     17-56727